HOFFMAN, District Judge.
The grant in this case was made on the first day of May, 1839, by Governor Alvarado, to Antonio Bu-elna, the husband of the claimant. Buelna, after obtaining nis grant, appears by the proofs to have occupied and cultivated his land and continued to live there with his family until his decease. The present claimant, his widow, seems to be his sole heir. The United States have taken an appeal in this case, but it is submitted to us as usual without argument, or the statement of any objection to the validity of the claim. The genuineness of the grant seems to be fully proved, and the board have confirmed, the claim according to a judicial measurement, which on a resurvey has been found to include less than the quantity mentioned in the grant. We think the decree of the board should be affirmed.